[Cite as Goad v. Dept. of Rehab. & Corr., 2011-Ohio-2739.]

                                      Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




RONNIE GOAD

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

        Case No. 2010-10556-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL



        {¶ 1} On September 15, 2010, plaintiff filed this action against defendant,
Department of Rehabilitation and Correction (DRC), alleging his personal property was
lost or stolen as a result of negligence on the part of DRC staff. On November 17, 2010,
defendant filed an investigation report, stating on October 28, 2010, plaintiff signed a full
and final release of the claim against defendant in consideration for $ 60.00. Thus
defendant requests that the court dismiss plaintiff’s claim in its entirety. Plaintiff did not
respond to defendant's investigation report.
        {¶ 2} The release in pertinent part states:
        {¶ 3} "The undersigned inmate does hereby release, hold harmless from any
liability and forever discharge the State of Ohio and the Department of Rehabilitation
and Correction, their offices, employees, and agents, personally or in any capacity, from
any and all claims, actions, causes of action, demands, costs, expenses, and any and
all other damages, which the undersigned inmate ever had, now has, or in the future
may have, or claim to have, against the State of Ohio or the Department of
Rehabilitation and Correction, their officers, employees, and agents for loss of or
Case No. 2010-10556-AD                      -2-                                    ENTRY

damage to property arising out of the following incident: Art Supplies-Reference Case
NO. 2010-10556 AD.”
         {¶ 4} Upon review, the signing of the release by plaintiff constitutes the
voluntary dismissal of his case against defendant. Accordingly, plaintiff's case is
DISMISSED. The court shall absorb the court costs for this claim. The clerk shall serve
upon all parties notice of the entry of dismissal and its date of entry upon the journal.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Ronnie Goad, #579-459                             Gregory C. Trout, Chief Counsel
5900 B.I.S. Road                                  Department of Rehabilitation
Lancaster, Ohio 43130                             and Correction
                                                  770 West Broad Street
                                                  Columbus, Ohio 43222
SJM/laa
3/7
Filed 3/10/11
Sent to S.C. reporter 5/27/11